CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated January 29, 2009, with respect to the financial statements of Invesco Mortgage Capital Inc. contained in the Prospectus (File No. 333-151665), filed on June 29, 2009,which is incorporated by reference in this Registration Statement on Form S-8.We consent to the incorporation by reference of the aforementioned report in this Registration Statement on Form S-8, and to the use of our name as it appears under the caption “Experts” in such Prospectus. /s/ Grant
